WR-82,831-01
                                                                           COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
                                                                          Transmitted 2/6/2015 3:39:05 AM
                                                                            Accepted 2/6/2015 9:42:33 AM
                                                                                             ABEL ACOSTA
                    IN THE TEXAS COURT OF CRIMINAL                 APPEALS                          CLERK

                                                                                  RECEIVED
STATE OF TEXAS                                   §                        COURT OF CRIMINAL APPEALS
                                                 §                                2/6/2015
                                                        CASE NO.             ABEL ACOSTA, CLERK
                                                                   ___________________
v.                                               §
                                                 §
LUIS SOLIS GONZALEZ                              §

                     DEFENDANT’S EMERGENCY MOTION FOR A
                       STAY OF TRIAL COURT PROCEEDINGS

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Luis Solis Gonzalez, Defendant in the above styled and numbered cause,

and requests an emergency stay of proceedings in the trial court, and would show the Court as

follows:

       1. On January 9, 2015, the trial court ordered the Defendant to proceed to trial for a

           capital offense in which the State is seeking the death penalty before the Texas

           Department of Public Safety performs DNA tests of biological evidence collected as

           part of the investigation for the offense.

       2. The court is set to proceed with trial beginning on February 9, 2015.

       3. The Defendant filed its Emergency Writ of Mandamus on February 5, 2015.

       4. The Defendant respectfully requests that a stay of the trial court proceedings be

           ordered pending a resolution of the Defendant’s appeal.

                                                 PRAYER

               WHEREFORE, the Defendant prays that its motion be granted and an emergency

stay of the trial court proceedings be ordered pending resolution of the Defendant’s appeal.
                                                     Respectfully submitted,


                                                     JOE A. SPENCER
                                                     ATTORNEY AND COUNSELOR AT LAW
                                                     1009 Montana Ave.
                                                     El Paso, Texas 79902
                                                     (915) 532-5562
                                                     (915) 532-7535 fax


                                                             /s/
                                                     JOE A. SPENCER
                                                     State Bar No. 18921800


                                                     JOSHUA C. SPENCER
                                                     ATTORNEY AND COUNSELOR AT LAW
                                                     1009 Montana Ave.
                                                     El Paso, Texas 79902
                                                     (915) 532-5562
                                                     (915) 532-7535 fax


                                                            /s/
                                                     JOSHUA C. SPENCER
                                                     State Bar No. 24067879



                                CERTIFICATE OF SERVICE

The undersigned does hereby certify that a copy of the above motion was sent by hand delivery

to State’s Assistant District Attorney, Denise Butterworth and to the trial court: the Honorable

Luis Aguilar, 243rd District Court of El Paso County, Texas.



                                                            /s/
                                                      JOE A. SPENCER